
	
		I
		111th CONGRESS
		1st Session
		H. R. 3661
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for a
		  monthly housing stipend under the Post-9/11 Educational Assistance Program for
		  individuals pursuing programs of education offered through distance learning,
		  and for other purposes.
	
	
		1.Monthly housing stipend under
			 Post-9/11 Educational Assistance Program for individuals pursuing programs of
			 education offered through distance learningSection 3313(c)(1)(B)(i) of title 38, United
			 States Code, is amended—
			(1)by striking the
			 following: (other than, in the case of assistance under this section
			 only, a program of education offered through distance learning);
			 and
			(2)by adding at the
			 end the following: , except that in the case of an individual pursuing a
			 program of education offered through distance learning, the amount of the
			 monthly housing stipend under this clause shall be the amount equal to the
			 monthly amount of the basic allowance for housing payable under section 403 of
			 title 37 for a member with dependents in pay grade E–5 residing in the military
			 housing area that encompasses all or the majority portion of the ZIP code area
			 in which the individual resides..
			
